Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Anita L. Meiklejohn (Reg. No.35,283) on 3/1/22.
The application has been amended as follows: 
CLAIM AMENDMENT
3.	Cancel claims 9-23 without prejudice or disclaimer.

REASONS FOR ALLOWANCE
4. 	The following is an examiner’s statement of reasons for allowance: The instant methods treat cancer by administering an anti-PD-1 antibody to a patient after said patient has received a prior cancer therapy drug to treat the tumor. This treatment demonstrates improved patient outcome in patients that exhibit a high microsatellite instability (MSI-high) or mismatch repair (MMR) deficiency status. The current invention has identified the beneficial treatment of an anti-PD-1 antibody in a subgroup of patients that exhibit a high microsatellite instability (MSI-high) or mismatch repair (MMR) deficiency status. 

Accordingly claims 1-8 and 24-30 are allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Cook whose telephone number is 571-272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 


Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Art Unit 1642
Remsen - Hoteling
(571) 272-0816
3/1/22

/LISA V COOK/Primary Examiner, Art Unit 1642